        Case 1:18-cv-00444-RP Document 284 Filed 08/23/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

MWK RECRUITING, INC.
           Plaintiff,
      v.                                    Civil Action No. 1:18-cv-00444
EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),
           Defendants.


EVAN P. JOWERS

             Counterclaimant,

       v.

MWK RECRUITING, INC., ROBERT E.
KINNEY, MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

             Counter-defendants.



  EVAN P. JOWERS’S RESPONSE IN OPPOSITION TO MOTION TO CONTINUE
                             (DKT. 283)




JOWERS’S RESPONSE TO MWK’S MOTION FOR CONTINUANCE OF TRIAL                   1
          Case 1:18-cv-00444-RP Document 284 Filed 08/23/21 Page 2 of 4




        Evan P. Jowers (“Jowers”) respectfully responds to the Motion to Continue (the “Motion,”

see Dkt. 283) filed on August 18, 2020 by Plaintiff/Counter-defendant MWK Recruiting Inc. and

Counter-defendants Robert E. Kinney, Michelle W. Kinney, Recruiting Partners GP, Inc., Kinney

Recruiting LLC, Counsel Unlimited LLC, and Kinney Recruiting Limited (the “Kinney Entities”).

        Jowers does not oppose a continuance given that the present date set for trial is less than

six weeks away and the parties are unaware which claims are going to be tried, and no final

status conference has been set. However, Jowers takes exception to the false statements made by

Messrs. Mort and Kinney to the Admissions Committee to the Western District in September

2020 in an effort to deprive Jowers of his counsel of record, Robert Tauler (attached as Exhibit

A), and submits that the Kinney and Mort make the present motion only so that they may have

more time to further influence the admissions, or otherwise commit more fraud in order to

eliminate Jowers’ counsel from this case.

        Accordingly, Jowers believes the Court should be on guard for similar attempts to leverage

Messrs. Mort and Kinney’s personal and local relationships into more attempts to corrupt these

proceedings – namely to attempt to interfere with Mr. Jowers’ counsel through their personal

networks in the admission committee and the media.

        The Court need not look any further than the request for continuance to see the

Mort/Kinney fraud in play. Mr. Mort’s numerous newfound scheduling conflicts on the eve of

trial lack any substantiation. Mr. Mort is an infamous patent troll who has filed over 80 cases in

this district over the past year, but has never first chaired any trial at all, let alone an important

trial like Fintiv. Mr. Mort has no speaking role in the Fintiv case as confirmed by his co-counsel.

Moreover, Mr. Mort entered a Notice of Appearance on behalf of Plaintiff Fintiv, Inc. in the

Conflicting Case on April 21, 2021, at which point the trial date for the Conflicting case was

already set. Since that date, Mr. Mort has not filed anything in the Conflicting Case, though nine


JOWERS’S RESPONSE TO MWK’S MOTION FOR CONTINUANCE OF TRIAL                                               2
          Case 1:18-cv-00444-RP Document 284 Filed 08/23/21 Page 3 of 4




other attorneys have recently filed on behalf of Fintiv, Inc. The current trial date for the present

case was reset on May 24, 2021, over two months ago, and after Mr. Mort joined the Conflicting

Case. Yet no request to continue the trial in the present action was raised until now.

       Again, the Court should be on guard for more lies from Messrs. Mort and Kinney as this

case (like Exhibit A and the present motion) as this matter eventually and mercifully comes to its

end, whether they like it or not. The Court should continue the trial date, but not because of Mr.

Mort’s lies.



 Dated: August 23, 2021                              Respectfully submitted,

                                                     By:     /s/ Robert Tauler
                                                             Robert Tauler, Esq.
                                                             State Bar No. 241964 (California)
                                                             rtauler@taulersmith.com
                                                             Tauler Smith LLP
                                                             626 Wilshire Blvd., Suite 510
                                                             Los Angeles, CA 90017
                                                             Telephone: (213) 927-9270
                                                             Facsimile: (310) 943-1455

                                                     COUNSEL FOR DEFENDANT
                                                     AND COUNTERCLAIMANT
                                                     EVAN P. JOWERS




JOWERS’S RESPONSE TO MWK’S MOTION FOR CONTINUANCE OF TRIAL                                             3
         Case 1:18-cv-00444-RP Document 284 Filed 08/23/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 23, 2020, a true and accurate copy of the foregoing

document was served on all counsel of record via the Court’s CM/ECF system.



                                           /s/ Robert Tauler
                                          Robert Tauler




JOWERS’S RESPONSE TO MWK’S MOTION FOR CONTINUANCE OF TRIAL                               4
